DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 7-9, 12, 14-17, 19-23 and 27 are pending in the present application.

Specification
The examples in the specification, Examples 1 and 2, do not specify how the encapsulated ATRA (E-ATRA) and encapsulated BPO (E-BPO) is produced.  Applicant stated in their Remarks filed 13 May 2020 that the preparation of E-ATRA can be found inter alia at the cited reference WO 2011/080741 at paragraph [0030] of the specification, in which Example 1 of WO 2011/080741 provides the preparation of encapsulated ATRA.  Applicant also stated that the preparation of E-BPO can be found inter alia at US 9,687,465, Example 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, 12, 14-17, 19-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sertchook et al. (US 2014/0147396 A1) in view of Toledano ‘262 (US 2009/0081262 A1), Toledano ‘443 (US 2010/0016443 A1), Toledano ‘951 (US 2011/0177951 A1) and Toledano ‘695 (US 2012/0202695 A1).
Sertchook et al. teach a composition comprising benzoyl peroxide (BPO) for topical use in the treatment of rosacea, wherein said benzoyl peroxide is in a solid form and present between about 2.5-5% wt. ([0017]-[0018]; and Claims 1, 5 and 21-22).  Sertchook et al. teach that in some embodiments the composition further comprises a further active agent (pharmaceutical active agent or cosmetically active agent), such as tretinoin, wherein at least one of said at least one further pharmaceutical active agent and/or said BPO are encapsulated in a microcapsule ([0018] and [0026]-[0029]).  Sertchook et al. teach a system comprising a core-shell system of a microcapsule, wherein said core comprises said BPO and the shell comprises a metal oxide ([0069]-[0078]; and Claim 1).  Sertchook et al. teach that the core comprising solid BPO has a diameter (D90) of 0.3-50 µm ([0080] and [0084]-[0090]).  Sertchook et al. further teach that the dissolution rate of said BPO from the composition is less than about 80% weight/h ([0020]-[0021], [0024] and [0040]; and Claim 1).  Sertchook et al. also teach that the composition may be in the form of a cream, gel, emulsion, lotion, milk, ointment, etc. ([0043]-[0044], [0057] and [0059]; Examples 1-5 and 5-6; and Claim 16).  
Sertchook et al. do not explicitly disclose compositions comprising tretinoin dispersed in an oil and encapsulated within a core of a microcapsule having a shell comprising a metal oxide, or that the tretinoin is in the amount of between 0.01% and 0.1% weight of the composition, as instantly claimed.  However, Sertchook et al. teach that their compositions may comprise at least one further pharmaceutical active agent in addition to BPO, such as tretinoin ([0026]-[0028]).  
Toledano ‘262 teach a solid, water-insoluble particulate matter coated with a metal oxide ([0045]; and Claim 1).  Toledano ‘262 teach that the water-insoluble particulate matter is preferably benzoyl peroxide, tretinoin or mixtures thereof ([0119]-[0120], [0195]-[0196], [0219] and [0245]; and Claims 92, 117 and 126).  Toledano ‘262 teach that the water-insoluble particulate matter, i.e., the core of the particles, has a D90 preferably in the range of 0.3-50 µm ([0050]-[0057]), and the particles (coated particulate matter) preferably have a diameter of 1-50 µm, most preferably in the range 5-30 µm ([0182] and [0233]).  Toledano ‘262 further teach an example wherein retinoic acid is milled using a microfluidizer processor for 15 minutes at 15,000 psi and then coated with silica (Example 8).
Toledano ‘443 teach a solid, water-insoluble particulate matter coated with a metal oxide ([0001], [0022], [0025] and [0038]; and Claims 1, 41 and 45).  Toledano ‘443 teach that the water-insoluble particulate matter is preferably benzoyl peroxide, tretinoin or mixtures thereof ([0127]-[0129], [0191]-[0194], [0206]-[0208] and [0224]; Examples 1-5; and Claims 48-51).  Toledano ‘443 teach that the water-insoluble particulate matter, i.e., the core of the particles, has a D90 preferably in the range of 0.3-50 µm ([0044] and [0050]-[0054]), and the particles (coated particulate matter) preferably have a diameter of 1-50 µm, most preferably in the range 2-30 µm ([0178] and [0212]).  Toledano ‘443 further teach an example wherein tretinoin (ATRA) is milled using a microfluidizer processor at 15,000 psi until the particle sized distribution (PSD) is d(0.9)<20 µm followed by coating with silica 5-100 times in order to create a series of silica layers around ATRA having different thicknesses (Example 3); and another example wherein tretinoin is milled until the PSD is d(0.9)<13 µm followed by coating with silica 50 times in order to create silica layers around ATRA (Example 5).  
Toledano ‘951 teach microcapsules comprising a core material encapsulated by a metal oxide shell, wherein said core material is a dispersion in liquid; wherein the thickness of said metal oxide shell is in the range 0.1-10 µm; and wherein said shell is obtained from (a) metal oxide nanoparticles, and (b) a hydrolyzed and polymerized sol gel precursor ([0104]; and Claims 47 and 60).  Toledano ‘951 teach that the core material comprises a dermatologically active agent, preferably benzoyl peroxide, tretinoin or mixtures thereof ([0055]-[0056] and [0110]-[0113]; Examples 1-10 and 22-24; and Claims 50 and 63).  Toledano ‘951 teach examples comprising tretinoin milled to obtain particles of 3-7 µm, and <3 µm, further coated with a metal oxide shell and polymers (Examples 22-24).  
Toledano ‘695 teach microcapsules comprising a core material encapsulated by a metal oxide shell, wherein said core material comprises at least one active agent and at least one phase changing material; wherein the thickness of said metal oxide shell is in the range 0.1-10 µm; and wherein said shell is obtained from (a) metal oxide nanoparticles, and (b) a hydrolyzed and polymerized sol gel precursor ([0024], [0029]-[0031], [0034], [0090]; and Claims 50, 59 and 66).  Toledano ‘695 teach that the core material may be solid ([0036]), and comprises a dermatologically active agent, preferably benzoyl peroxide, tretinoin or mixtures thereof ([0055]-[0059]; Examples 1-16; and Claims 53 and 64).  Toledano ‘695 teach an example comprising tretinoin dispersed in an oil, milled and coated with a metal oxide shell (Example 1); and examples of formulations comprising a mixture of the encapsulated ATRA at 0.1% and encapsulated BPO at 6% (Examples 12-16).  
Thus, Toledano ‘262, Toledano ‘443, Toledano ‘951 and Toledano ‘695 teach compositions comprising particulate matter coated with a metal oxide shell, wherein the particulate matter comprises benzoyl peroxide, tretinoin, or mixtures thereof, and the particles have a size of less than 50 µm.  Toledano ‘695 specifically teach compositions comprising 0.1% tretinoin and 6% benzoyl peroxide combined into the same composition (Examples 12-16).  It is noted that 6% benzoyl peroxide is interpreted as falling within the scope of “about 3% weight” since the instant specification does not specifically define the term “about” and what values fall within the scope of the claim limitation.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the instant claims to prepare compositions according to Sertchook et al. comprising a combination of BPO and tretinoin, wherein the microcapsules containing tretinoin have a particle size of less than 50 µm, as reasonably suggested by Toledano ‘262, Toledano ‘443, Toledano ‘951 and Toledano ‘695.
Regarding the concentration of BPO and tretinoin, Sertchook et al. teach that benzoyl peroxide is present between about 2.5-5% wt.  Toledano ‘695 teach that the concentrations of dermatological agents that can be used for treatment of a specific disease or disorder may be as described in The Merck index.  Although individual needs may vary, determination of optimal ranges for effective amounts of the compositions is within the skill of the art ([0098]-[0099]).  Toledano ‘695 further teach compositions comprising 0.1% tretinoin and 6% benzoyl peroxide (Examples 12-16).  
Therefore, a person having ordinary skill in the art would have been able to determine through routine experimentation the therapeutically effective concentration of BPO and tretinoin to be combined within the compositions according to Sertchook et al.
Regarding the concentration of all-trans 5,6-epoxy retinoic acid as recited in instant claims 1 and 12, and the amount of degradation of tretinoin as recited in instant claims 13-16, Sertchook et al. teach microcapsules comprising the active agent with a metal oxide shell, as instantly claimed.  Also, Toledano ‘695 teach that microcapsules obtained by a process of the invention are stable for a period of between about 2 months to about 2 years at room temperature ([0053] and [0093]; and Claim 65).  Toledano ‘695 also teach examples wherein the tretinoin within a tretinoin cream has less than 2% degradation after 2 months storage at room temperature (Example 16).  Furthermore, the instant specification states that “the particle size distribution of the suspensions influences the percentage of the ATRA degradant RRT 0.44 (all-trans 5,6-epoxy retinoic acid) and the % degradation of ATRA”.  The specification shows that all particles less than 49 µm have less than 0.7% all-trans 5,6-epoxy retinoic acid and less than 2% degradation of tretinoin after two weeks storage at 40 ºC, and Batch # P3156-00315, P3156-00116, P3140-00115 and P3149-00116 have less than 5% degradation of tretinoin after 18 months storage at 2-8 ºC.  Therefore, the particles according to Sertchook et al. and Toledano ‘695 will necessarily have less than 2% degradation, and less than 0.7% all-trans 5,6-epoxy retinoic acid under the claimed conditions.
Regarding the dissolution rate of tretinoin as recited in instant claims 21-22, Sertchook et al. teach that the dissolution rate of BPO is less than about 80% weight/h, between about 20-80% weight/h, between about 40-60% weight/h, less than about 40% weight/h, less than about 20% weight/h, or between about 10-50% weight/h ([0020]-[0021]).  Sertchook et al. do not explicitly disclose the dissolution rate for tretinoin.  However, Toledano ‘695 teach that the constituents included in the core material whether solid or liquid ingredients have a solubility of about less than 1% w/w, preferably less than 0.5% w/w and most preferably less than 0.15% w/w at room temperature (20-25 ºC) ([0040]).  Toledano ‘695 teach particles that are the same as instantly claimed, i.e., tretinoin coated with a metal oxide.  Therefore, in the absence of evidence to the contrary, the dissolution rate of tretinoin in the particles of Toledano ‘695 would necessarily be within the instantly claimed range.
The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  The concentration of degradation product, the amount of degradation, and the dissolution rate of tretinoin are descriptive and thus would be inherent properties of the claimed composition.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Response to Arguments
Applicant’s arguments filed 23 February 2022 have been fully considered but they are not persuasive.  Applicant asserts that the Examiner did not address in his arguments the additional claim element introduced in the previous response, i.e., the addition of a phase changing material (PCM) to the tretinoin’s microcapsule core. In this regard, Applicants assert that neither one of the cited references discloses stable tretinoin/BPO composition, which comprises tretinoin microcapsules of a size of under 50 µm, which encapsulate tretinoin, oil AND PCM in their core.
The examiner respectfully argues, as noted above in the rejection, that Toledano ‘695 teach microcapsules comprising a core material encapsulated by a metal oxide shell, wherein said core material comprises at least one active agent and at least one phase changing material.  Toledano ‘695 teach examples of tretinoin and beeswax (PCM) encapsulated in the core (Example 1).  Toledano ‘695 teach that the incorporation of a phase changing material into the core of said microcapsule provides unexpected stability to the encapsulated active agents in the core of said microcapsule ([0029]).  Therefore, it would have been obvious to prepare microcapsules comprising a PCM in the core, as reasonably suggested by Toledano ‘695.
Applicant further argues that neither one of the cited references alone or when combined, motivates the skilled in the art to increase the stability of the composition by reducing of the size of tretinoin microcapsules to be under 50 µm, in order to achieve the required stability as claimed.
The examiner respectfully argues that Toledano ’695 teaches particles comprising ATRA with a metal oxide coating that are suitable for the treatment of skin’s inflammatory processes, psoriasis, pruritus, etc.  Toledano ‘262 teach formulations comprising E-ATRA, E-BPO and mixtures thereof, wherein the compositions are used for the same purpose as Toledano ‘695, including treatment of skin’s inflammatory processes, psoriasis, pruritus, etc. ([0195], [0211]; Claim 117).  Toledano ‘262 teach that the coated particulate matter has a diameter of 0.5-100 µm, more preferably 1-50 µm, and most preferably 5-30 µm ([0182]).  Toledano ‘443 also teach formulations comprising E-ATRA, E-BPO and mixtures thereof, wherein the compositions are used for the same purpose as Toledano ‘695, including treatment of acne, inflammation, psoriasis, pruritus, etc.  ([0191]-[0194], [0203], [0207]-[0208]).  Toledano ‘443 teach that the coated particulate matter has a diameter of 0.5-100 µm, more preferably 1-50 µm, and most preferably 2-30 µm ([0178]).  Toledano ‘443 also teach that the BPO and ATRA are particularly preferred compounds for coating with a metal oxide, wherein the purpose of the BPO and ATRA coating includes to increase the stability of the BPO and ATRA ([0194]).
Also, the examiner argues that Sertchook et al., Toledano ‘951, and Toledano ‘695 do not teach away from, criticize, discredit, or otherwise discourage preparation of particles having a size in the ranges taught by Toledano ‘262 and Toledano ‘443.  Sertchook et al., Toledano ‘951, Toledano ‘695, Toledano ‘262 and Toledano ‘443 all teach particles comprising ATRA and/or BPO used for the same purpose.  Toledano ‘695 specifically teaches particles that comprise the same components as instantly claimed; and Toledano ‘262 and Toledano ‘443 teach that the particles comprising ATRA with a metal coating preferably have a particle size within the scope of the instant claims.
Therefore, it would have been obvious to prepare compositions according to Toledano ’695 wherein the particles comprising E-ATRA have the same particle size as the particles according to Toledano ‘262 and Toledano ‘443.  Such would have been obvious because the particles are used for the same purpose and comprise ATRA and BPO as the active ingredients, and Toledano ‘443 teach the desire to increase the stability of the ATRA through coating with metal oxide shells.  A person having ordinary skill in the art preparing microcapsules according to Toledano ‘695 would have been motivated to look to Toledano ‘262 and Toledano ‘443 for the microcapsule size because Toledano ‘262 and Toledano ‘443 are drawn to the same active ingredients coated with metal oxide shells and are used for the same treatment.
Applicant asserts that it could not have been foreseen from Examiner’s cited references, that the stability of tretinoin in the presence of BPO in the composition as claimed, would be increased by reducing the size of the coated tretinoin microcapsules to be less than 50 µm.
The examiner respectfully argues that the prior art suggests particle sizes within the instantly claimed range.  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2145 (II).  In the present case, the prior art suggests preparing microcapsules encapsulating tretinoin and BPO, wherein the microcapsules have a particle size of less than 50 µm.  A person having ordinary skill in the art would have been motivated to prepare microcapsules with a size of less than 50 µm in view of the teachings of Toledano ‘262 and Toledano ‘443.
Applicant also argues that neither Sertchook, nor Toledano ‘262, ‘443, ‘695 or ‘951 discloses or exemplifies encapsulated tretinoin microcapsules of specific size of less than about 50um, which encapsulate within their core, a tretinoin dispersed in an oil and a phase changing material, as required in the claimed composition.
The examiner respectfully argues that Sertchook et al., Toledano ‘262, ‘443, ‘695 and ‘951 are all drawn to dermatological compositions suitable for treatment of conditions such as rosacea, acne, psoriasis, etc., wherein the active agents BPO and/or tretinoin are encapsulated within metal oxide shells.  Toledano ‘262 teach that the coated particulate matter has a diameter of 0.5-100 µm, more preferably 1-50 µm, and most preferably 5-30 µm ([0182]).  Toledano ‘443 teach that the coated particulate matter has a diameter of 0.5-100 µm, more preferably 1-50 µm, and most preferably 2-30 µm ([0178]).  Toledano ‘695 teach microcapsules comprising a core material encapsulated by a metal oxide shell, wherein said core material comprises at least one active agent and at least one phase changing material.  Toledano ‘695 teach examples of tretinoin and beeswax (PCM) encapsulated in the core (Example 1).  Toledano ‘695 teach that the incorporation of a phase changing material into the core of said microcapsule provides unexpected stability to the encapsulated active agents in the core of said microcapsule ([0029]).  
Therefore, it would have been obvious to prepare microcapsules comprising tretinoin dispersed in an oil and a phase changing material all encapsulated in the core, wherein the microcapsules have a size of less than 50 µm.
Applicant further asserts that Toledano ‘262 and ‘443 do not correct Sertchook’s deficiencies as both Toledano ‘262 and ‘443 are not related to tretinoin, are silent regarding a PCM, and do not disclose an oil phase dispersion of any particle, much less of tretinoin as claimed.
The examiner respectfully argues that Toledano ‘262 teaches that the dermatological active agent may be a retinoid, i.e. tretinoin ([0119]-[0120], [0195]-[0196], [0219] and [0245]; and Claims 92, 117 and 126).  Toledano ‘443 also teaches that the dermatological active agent may be a retinoid, i.e. tretinoin ([0127]-[0128], [0191]-[0194], [0208], [0224]; Examples 3, 5; Claim 51).  Therefore, Toledano ‘262 and Toledano ‘443 both teach microcapsules comprising tretinoin as an active agent in the core.  As noted above, it would have been obvious to prepare microcapsules comprising tretinoin, and oil and a PCM in the core, and a metal oxide shell.
Applicant argues that the skilled in the art will appreciate that the microcapsules of Toledano ‘262 and ‘443 are different than the ones claimed herein, and as such, their size does not represent the size of the present invention claimed microcapsules, which comprise in addition to the particulate matter, also oil and a PCM.
The examiner respectfully argues that Sertchook et al. teach that the particulate matter having a D90 preferably in the range of 0.3-50 µm can readily be suspended in an aqueous system by stirring, with or without the aid of a surfactant ([0080]).  Toledano ‘262 also teach that the particulate matter having a D90 preferably in the range of 0.3-50 µm can readily be suspended in an aqueous system by stirring, with or without the aid of a surfactant ([0050]).  Toledano ‘443 also teach that the particulate matter having a D90 preferably in the range of 0.3-50 µm can readily be suspended in an aqueous system by stirring, with or without the aid of a surfactant ([0044]).
Therefore, Sertchook et al., Toledano ‘262 and Toledano ‘443 provide motivation for a person having ordinary skill in the art to prepare microcapsules according to Toledano ‘695 with a particle size of less than 50 µm.
Applicant also argues that Toledano ‘951 is silent regarding the inclusion of a PCM in the particle’s core, as well as does not disclose the overall size of the tretinoin’s microcapsule produced therein.
The examiner respectfully argues, as discussed above, that it was known to prepare microcapsules comprising tretinoin, an oil, and a PCM in the core encapsulated by a metal oxide shell, as reasonably taught by Toledano ‘695.  As noted above, Sertchook et al., Toledano ‘262 and Toledano ‘443 provide motivation for a person having ordinary skill in the art to prepare microcapsules according to Toledano ‘695 with a particle size of less than 50 µm.
Applicant asserts that Toledano ‘695 does not disclose or exemplify the overall size of the tretinoin’s microcapsule produced therein, much less tretinoin microcapsules which have a D90<50 µm as claimed.
As noted above, Sertchook et al., Toledano ‘262 and Toledano ‘443 provide motivation for a person having ordinary skill in the art to prepare microcapsules according to Toledano ‘695 with a particle size of less than 50 µm.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-9, 12, 14-17, 19-23 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 9,868,103.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an encapsulated active composition comprising microcapsules comprising a core containing the active coated by a metal oxide shell, wherein the active includes tretinoin.  US ‘103 also claims that the coated particulate matter has a diameter of about 0.5-100 µm.  US ‘103 does not explicitly claim the concentration of all-trans 5,6-epoxy retinoic acid.  However, US ‘103 claims microcapsules comprising tretinoin coated by a metal oxide shell, wherein the particles have a size of 0.5-100 µm.  The instant specification states that “the particle size distribution of the suspensions influences the percentage of the ATRA degradant RRT 0.44 (all-trans 5,6-epoxy retinoic acid) and the % degradation of ATRA”.  The specification shows that all particles less than 49 µm have less than 0.7% all-trans 5,6-epoxy retinoic acid and less than 2% degradation of tretinoin after two weeks storage at 40 ºC, and Batch # P3156-00315, P3156-00116, P3140-00115 and P3149-00116 have less than 5% degradation of tretinoin after 18 months storage at 2-8 ºC.  Therefore, in the absence of evidence to the contrary, the particles according to US ‘103 will necessarily also have less than 0.7% all-trans 5,6-epoxy retinoic acid, as well as less than the instantly claimed degradation of tretinoin under the claimed conditions.
Regarding the dissolution rate of tretinoin as recited in instant claims 21-22, US ‘103 claim the same active component as instantly claimed, tretinoin, coated with a metal oxide.  Therefore, in the absence of evidence to the contrary, the dissolution rate of tretinoin in the particles of US ‘103 would necessarily be within the instantly claimed range.
Response to Arguments
Applicants request that the rejection be held in abeyance until such time as the conflicting claims have been allowed.

Claims 1-3, 7-9, 12, 14-17, 19-23 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4, 9, 24, 37-38, 41-42, 45-51, 54 and 59-60 of copending Application No. 12/525,331 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to solid water-insoluble particulate matter comprising an active-containing core and a metal oxide coating.  The ‘331 Application claims a core comprising a retinoid active agent and claim that the metal oxide coating has a thickness of 0.3-10 µm.  The ‘331 Application does not explicitly claim the concentration of all-trans 5,6-epoxy retinoic acid.  However, the ‘331 Application claims microcapsules comprising tretinoin coated by a metal oxide shell, wherein the metal oxide layer is 0.1-10 µm.  The instant specification states that “the particle size distribution of the suspensions influences the percentage of the ATRA degradant RRT 0.44 (all-trans 5,6-epoxy retinoic acid) and the % degradation of ATRA”.  The specification shows that all particles less than 49 µm have less than 0.7% all-trans 5,6-epoxy retinoic acid and less than 2% degradation of tretinoin after two weeks storage at 40 ºC, and Batch # P3156-00315, P3156-00116, P3140-00115 and P3149-00116 have less than 5% degradation of tretinoin after 18 months storage at 2-8 ºC.  Therefore, in the absence of evidence to the contrary, the particles according to the ‘331 Application will necessarily also have less than 0.7% all-trans 5,6-epoxy retinoic acid, as well as less than the instantly claimed degradation of tretinoin under the claimed conditions.
Regarding the dissolution rate of tretinoin as recited in instant claims 21-22, the ‘331 Application claim the same active component as instantly claimed, tretinoin, coated with a metal oxide.  The ‘331 Application also claim that the time for releasing 50% w/w of the particulate matter from said particles is at least two-fold higher as compared to the dissolution of the free form of the particulate matter having substantially the same particle size diameter as the particulate matter in said particles.  Therefore, in the absence of evidence to the contrary, the dissolution rate of tretinoin in the particles of the ‘331 Application would necessarily be within the instantly claimed range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicants request that the rejection be held in abeyance until such time as the conflicting claims have been allowed.

Claims 1-3, 7-9, 12, 14-17, 19-23 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47, 49-50, 53-58 and 72-74 of U.S. Patent No. 10,688,462.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to microcapsules comprising a core material encapsulated by a metal oxide shell, wherein the core material comprises a retinoid, such as tretinoin, for the treatment of a disease or disorder selected from acne, infection, inflammation, pruritus, psoriasis, seborrhea, contact dermatitis, rosacea and combinations thereof.  US ‘462 claims a microcapsule comprising a solid core and metal oxide shell wherein the metal oxide shell has a thickness of 0.1-10 µm.  US ‘462 does not explicitly claim the concentration of all-trans 5,6-epoxy retinoic acid, the degradation of tretinoin or the dissolution rate of the tretinoin.  However, the instant specification states that “the particle size distribution of the suspensions influences the percentage of the ATRA degradant RRT 0.44 (all-trans 5,6-epoxy retinoic acid) and the % degradation of ATRA”.  The specification shows that all particles less than 49 µm have less than 0.7% all-trans 5,6-epoxy retinoic acid and less than 2% degradation of tretinoin after two weeks storage at 40 ºC, and Batch # P3156-00315, P3156-00116, P3140-00115 and P3149-00116 have less than 5% degradation of tretinoin after 18 months storage at 2-8 ºC.  Therefore, in the absence of evidence to the contrary, the particles according to US ‘462 will necessarily also have less than 0.7% all-trans 5,6-epoxy retinoic acid, as well as less than the instantly claimed degradation of tretinoin under the claimed conditions.
Regarding the dissolution rate of tretinoin as recited in instant claims 21-22, US ‘462 claims the same active component as instantly claimed, a retinoid such as tretinoin, coated with a metal oxide.  US ‘462 also claims encapsulating the active within a metal oxide having a thickness of 0.1-10 µm.  Therefore, in the absence of evidence to the contrary, the dissolution rate of tretinoin in the particles of US ‘462 would necessarily be within the instantly claimed range.
Response to Arguments
Applicants request that the rejection be held in abeyance until such time as the conflicting claims have been allowed.

Claims 1-3, 7-9, 12-24 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,512,796.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to microcapsules having a core encapsulated within a metal oxide shell, wherein the core comprises an active agent, such as retinoids.  US ‘796 does not explicitly claim the concentration of all-trans 5,6-epoxy retinoic acid, the degradation of tretinoin or the dissolution rate of the tretinoin.  However, the instant specification states that “the particle size distribution of the suspensions influences the percentage of the ATRA degradant RRT 0.44 (all-trans 5,6-epoxy retinoic acid) and the % degradation of ATRA”.  The specification shows that all particles less than 49 µm have less than 0.7% all-trans 5,6-epoxy retinoic acid and less than 2% degradation of tretinoin after two weeks storage at 40 ºC, and Batch # P3156-00315, P3156-00116, P3140-00115 and P3149-00116 have less than 5% degradation of tretinoin after 18 months storage at 2-8 ºC.  Therefore, in the absence of evidence to the contrary, the particles according to US ‘796 will necessarily also have less than 0.7% all-trans 5,6-epoxy retinoic acid, as well as less than the instantly claimed degradation of tretinoin under the claimed conditions.
Regarding the dissolution rate of tretinoin as recited in instant claims 21-22, US ‘796 claims the same active component as instantly claimed, a retinoid such as tretinoin, coated with a metal oxide.  Therefore, in the absence of evidence to the contrary, the dissolution rate of tretinoin in the particles of SU ‘796 would necessarily be within the instantly claimed range.
Response to Arguments
Applicants request that the rejection be held in abeyance until such time as the conflicting claims have been allowed.

Claims 1-3, 7-9, 12, 14-17, 19-23 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,687,465 in view of Toledano ‘262 (US 2009/0081262 A1), Toledano ‘443 (US 2010/0016443 A1), Toledano ‘951 (US 2011/0177951 A1) and Toledano ‘695 (US 2012/0202695 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to microcapsules comprising a core containing an active agent and a metal oxide shell, wherein the microcapsules are suitable for the treatment of rosacea.  US ‘465 claims that the active agent is benzoyl peroxide, but does not explicitly claim a retinoid, such as tretinoin, as the active agent.  However, Toledano ‘262, Toledano ‘443, Toledano ‘951 and Toledano ‘695 teach compositions comprising particulate matter coated with a metal oxide shell, wherein the particulate matter comprises benzoyl peroxide, tretinoin, or mixtures thereof, and the particles have a size of less than 50 µm.  Toledano ‘695 specifically teach examples wherein BPO and tretinoin are combined into the same composition (Examples 12-16).  Therefore, it would have been prima facie obvious to prepare microcapsules according to US ‘465 wherein tretinoin is the active agent, or tretinoin is combined with benzoyl peroxide as the active agents.
Response to Arguments
Applicants request that the rejection be held in abeyance until such time as the conflicting claims have been allowed.

Claims 1-3, 7-9, 12, 14-17, 19-23 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-8 of copending Application No. 13/537,646 (reference application) in view of Toledano ‘695 (US 2012/0202695 A1) and Toledano ‘262 (US 2009/0081262 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising microcapsules of ATRA and microcapsules of BPO.  The ‘646 Application claims that the core-shell microcapsules comprise 0.01-1% of a retinoid, such as ATRA, and further comprise a phase changing material.  However, the ‘646 Application does not claim that the microcapsules contain tretinoin dispersed in an oil.  Toledano ‘695 teach a process for preparing microcapsules comprising ATRA dispersed in an oil, a phase changing material, and a metal oxide shell.  It would have been obvious to prepare the microcapsules of the ‘646 Application by the same method as taught by Toledano ‘695 since they both comprise microcapsules of ATRA and a phase changing material with a metal oxide shell.  The ‘646 Application does not explicitly claim the microcapsule size.  Toledano ‘262 teach microcapsules of ATRA with a metal oxide shell, wherein the microcapsules are preferably less than 50 µm ([0050]-[0057], [0182]).  Therefore, it would have been obvious to prepare microcapsules according to the ‘646 Application with a particle size of less than 50 µm.  Regarding the instantly claimed stability, the instant specification states that “the particle size distribution of the suspensions influences the percentage of the ATRA degradant RRT 0.44 (all-trans 5,6-epoxy retinoic acid) and the % degradation of ATRA”.  The specification shows that all particles less than 49 µm have less than 0.7% all-trans 5,6-epoxy retinoic acid and less than 2% degradation of tretinoin after two weeks storage at 40 ºC, and Batch # P3156-00315, P3156-00116, P3140-00115 and P3149-00116 have less than 5% degradation of tretinoin after 18 months storage at 2-8 ºC.  
Regarding the dissolution rate of tretinoin as recited in instant claims 21-22, the ‘646 Application claim the same active component as instantly claimed, tretinoin, coated with a metal oxide.  Therefore, in the absence of evidence to the contrary, the dissolution rate of tretinoin in the particles of the ‘646 Application would necessarily be within the instantly claimed range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616